ORDER

PER CURIAM.
Mark Whitehead, Movant, appeals from the judgment entered denying his Rule 29.16 motion for post-conviction relief. Movant filed the motion after his convictions for second degree murder and armed criminal action.
We have reviewed the record on appeal and the briefs of the parties and find the motion court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion setting forth the reasons for our decision for the use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).